           Case 4:19-cv-07562-PJH Document 129 Filed 08/19/20 Page 1 of 8



 1   Daniel J. Muller (SBN #193396)
     dmuller@venturahersey.com
 2   VENTURA HERSEY & MULLER, LLP
 3   1506 Hamilton Avenue
     San Jose, CA 95125
 4   Telephone: 408-512-3025
     Fax: 408-512-3023
 5
     Attorneys for Defendant Wilson Chung
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   NORTHERN DISTRICT OF CALIFORNIA
 8

 9   CISCO SYSTEMS, INC., a California                  Case No. 4:19-CV-07562-PJH
     Corporation, CISCO TECHNOLOGY, INC., a
10   California Corporation                             DEFENDANT WILSON CHUNG’S
11                  Plaintiffs,                         COUNTERCLAIMS

12          vs.
13   PLANTRONICS, INC., a Delaware Corporation,
     WILSON CHUNG, JAMES HE, JEDD
14   WILLIAMS, AND THOMAS PUORRO
     individuals,
15
                    Defendants.
16

17                                              Counterclaims
18          Defendant and Counter-Plaintiff Dr. Wilson Chung alleges the following counterclaims
19   against Defendant Cisco Systems, Inc. and Defendant Cisco Technology, Inc. as follows:
20                                               Introduction
21          1.      Defendant and Counter-Plaintiff Dr. Wilson Chung (“Dr. Chung”) counterclaims
22   against Plaintiff and Counter-Defendant Cisco Systems, Inc., a California Corporation, and Cisco
23   Technology, Inc., a California Corporation (collectively “Cisco”), on the grounds that Cisco has
24   engaged in a retaliatory campaign against Dr. Chung because he decided to leave his employment
25   with Cisco and work, instead, for Cisco’s competitor Plantronics, Inc. (“Poly”). To support its
26   campaign against Dr. Chung, Cisco has invoked unlawful and unenforceable provisions of a de facto
27   non-compete agreement.
28
                                                        1
                                  DEFENDANT WILSON CHUNG’S COUNTERCLAIMS
           Case 4:19-cv-07562-PJH Document 129 Filed 08/19/20 Page 2 of 8



 1           2.      The broad claims asserted by Cisco against Dr. Chung are based on Cisco’s insistence
 2   that Dr. Chung took information covered by the Proprietary Information and Inventions Agreement
 3   between Dr. Chung and Cisco dated February 9, 2007 (“PIIA”). The PIIA contains unlawful
 4   provisions. Indeed, the PIIA is so expansive that it purports to cover and “protect” normal,
 5   unprotectable ideas and information that are not normally thought of as confidential.
 6           3.      Dr. Chung brings his counterclaims because he requires a declaration that certain
 7   provisions in the PIIA are unenforceable. He likewise seeks an injunction prohibiting Cisco from
 8   seeking to enforce certain aspects of the PIIA against him or others similarly situated because such
 9   provisions violate California law.
10                                             Jurisdiction and Venue
11           4.      Dr. Chung asserts this Counterclaim under Rule 13 of the Federal Rules of Civil
12   Procedure. Cisco has its principal place of business in this district and has further consented to
13   jurisdiction and venue by filing suit against Dr. Chung in this Court. Accordingly, Cisco is subject to
14   personal jurisdiction in this district.
15           5.      This Court has supplemental subject matter jurisdiction over these state law
16   counterclaims pursuant to 28 U.S.C. § 1367 because they arise out of the same occurrence that is the
17   basis for Cisco’s Defend Trade Secrets Act (“DTSA”) claims and form part of the same case or
18   controversy.
19           6.      Venue is proper within this District under 25 U.S.C. § 1391(b) because a substantial
20   part of the events or omissions giving rise to these counterclaims occurred within this District.
21                                                  The Parties
22           7.      Dr. Chung is a software and hardware engineer at Poly. Dr. Chung was employed at
23   Cisco for nearly twelve years as a principal engineer and senior technology lead. Upon his departure
24   from Cisco in February 2019, Dr. Chung began working at Poly.
25           8.      Cisco Systems, Inc. is a California corporation with its principal place of business
26   located at 170 West Tasman Drive San Jose, California 95234.
27           9.      Cisco Technology, Inc. is a California corporation with its principal place of business
28   located at 170 West Tasman Drive San Jose, California 95234.
                                                     -2-
                                 DEFENDANT WILSON CHUNG’S COUNTERCLAIMS
           Case 4:19-cv-07562-PJH Document 129 Filed 08/19/20 Page 3 of 8



 1                                            General Allegations
 2          10.     Dr. Chung and Cisco entered into the PIIA on or about February 9, 2007 at the
 3   commencement of Dr. Chung’s employment with Cisco. Cisco required that Dr. Chung sign the
 4   PIIA as a condition of his employment. The only consideration Dr. Chung received for signing the
 5   PIIA was his continued employment at Cisco. As alleged herein, the PIIA contains unlawful and
 6   unenforceable provisions.
 7          11.     On information and belief, Cisco is aware that the PIIA contains unlawful and
 8   unenforceable provisions but it has nonetheless asserted—and continues to assert—that the
 9   agreement was and is enforceable as to Dr. Chung as a way to unlawfully prevent and/or discourage
10   Dr. Chung from working for a Cisco competitor. Specifically, Cisco has used, and is using, the PIIA
11   (and the threat of litigation pursuant to it) in an attempt to deter Dr. Chung from continuing his
12   employment at Poly. Dr. Chung seeks a declaration regarding the invalidity of certain provisions of
13   the PIIA so that he can continue to work for Poly without the threat of new and additional claims
14   from Cisco.
15          12.     The PIIA defines “Proprietary Information” as “(i) information that was or will be
16   developed, created, or discovered by or on behalf of the Company, or which became or will become
17   known by, or was or is conveyed to the Company, which has commercial value in the Company’s
18   business; or (ii) any other information that the Company does not want publicly disclosed.” PIIA at
19   ¶ A2 (emphasis added). The PIIA further expands the definition of Proprietary Information as
20   follows:
21                       “Proprietary Information” includes, but is not limited to
22                       information about software programs and subroutines, source
                         and object code, algorithms, trade secrets, designs,
23                       technology, know-how, processes, data, ideas, techniques,
                         inventions (whether patentable or not), works of authorship,
24                       formulas, business and product development plans, customer
                         lists, terms of compensation and performance levels of
25                       Company employees, and other information concerning the
26                       Company’s actual or anticipated business, research or
                         development, or which is received in confidence by or for the
27                       Company from any other source or any document that is
                         marked as “confidential.”
28
                                                         -3-
                                 DEFENDANT WILSON CHUNG’S COUNTERCLAIMS
           Case 4:19-cv-07562-PJH Document 129 Filed 08/19/20 Page 4 of 8



 1   PIIA at ¶ A2 (emphasis added).
 2
            13.     Having provided the foregoing expansive and essentially unlimited definition of
 3
     Proprietary Information, the PIIA prohibits Dr. Chung from using any of the Proprietary Information
 4
     without Cisco’s permission. Specifically, it provides as follows:
 5
                        [At] all times, both during my employment by the Company
 6                      and after its termination, I will keep in confidence and trust
 7                      and will not use or disclose any Proprietary Information or
                        anything relating to it without the prior written consent of an
 8                      officer of the Company, except as may be necessary in the
                        ordinary course of performing my duties to the Company.
 9

10   PIIA at ¶B. In other words, per the terms of the PIIA, Dr. Chung is not allowed to use his own

11   “know how” or “ideas” after leaving Cisco unless an officer at Cisco permits him to do so in writing.

12   Similarly, Dr. Chung is not allowed to share the terms of his compensation at Cisco without the

13   written permission of a Cisco officer.

14          14.     The PIIA also prohibits the solicitation of Cisco employees. Specifically, at

15   Paragraph F, the PIIA provides as follows:

16                      During the term of my employment and for one year thereafter, I
                        will not encourage or solicit any employee of the Company to
17                      leave the Company for any reason or to accept employment with
                        any other company. As part of this restriction, I will no
18
                        interview or provide any input to any third party regarding any
19                      such person during the period in question. However, this
                        obligation shall not affect any responsibility I may have as an
20                      employee of the Company with respect to the bona fide hiring
                        and firing of Company personnel.
21

22          15.     The foregoing provisions of the PIIA are unlawful and have the effect of restraining

23   Dr. Chung from engaging in his choice of lawful profession, trade, or business and are, therefore,

24   void pursuant to California Busines and Professions Code section 16600. By classifying Dr. Chung’s

25   “know how,” his “ideas,” and any information concerning Cisco’s “actual or anticipated business” as

26   “proprietary” Cisco is attempting to achieve by contract what the law specifically disallows. Cisco

27   cannot claim “ownership” over Dr. Chung’s know how and ideas and then assert that alleged

28   ownership to prevent Dr. Chung from working for Poly.
                                                    -4-
                               DEFENDANT WILSON CHUNG’S COUNTERCLAIMS
           Case 4:19-cv-07562-PJH Document 129 Filed 08/19/20 Page 5 of 8



 1          16.     Through the PIIA, Cisco seeks to gain ownership over Dr. Chung’s personal ideas and
 2   personal work solutions. Cisco also seeks to prevent Dr. Chung from directly or indirectly
 3   benefitting from his own ideas and know-how to obtain better employment opportunities and/or
 4   engage in his own business pursuits.
 5          17.     Lest there be any doubt, Cisco has made its motivations strikingly clear. As it alleges
 6   at Paragraph 97 of its Second Amended Complaint, it asserted the PIIA as a basis to insist that Poly
 7   suspend Dr. Chung from his employment at Poly. Poly complied so that it could conduct an
 8   investigation. When it determined that Dr. Chung was not using any Cisco information in his
 9   employment at Poly, it reinstated Dr. Chung’s employment. In Cisco’s words, when “Poly
10   inexplicably brought Dr. Chung back to work on November 14, 2019,” Cisco had “. . . no choice but
11   to file this action to protect its trade secrets.” (SAC, ¶ 94.) Cisco then immediately filed this action
12   against Dr. Chung in an effort to prevent him from continuing to work for Poly.
13          18.     The PIIA’s prohibition on Dr. Chung revealing his Cisco compensation information
14   likewise amounts to a violation of California law (see California Labor Code § 232) and constitutes a
15   unfair business practice pursuant to California Business and Professions Code § 17200.
16          19.     The non-solicitation provision similarly attempts to restrict Dr. Chung and his fellow
17   Cisco employees from pursuing their careers as they see fit. In this lawsuit, Cisco has accused
18   Dr. Chung of breaching the non-solicitation provision. (See Second Amended Complaint a ¶82)
19          20.     On information and belief, Cisco insisted that Dr. Chung agree to the provisions of the
20   PIIA so that it could then use the PIIA to attempt to prevent Dr. Chung from obtaining employment
21   with a competitor and, failing that, to attempt to get any such competitor to separate Dr. Chung from
22   his employment. Cisco’s lawsuit against Dr. Chung is a manifestation of its strategy to prevent
23   employee movement.
24          21.     On information and belief, Cisco requires all (or nearly all) of its employees in
25   California to sign agreements that are similar, if not identical, in substance to the PIIA.
26          22.     Dr. Chung requires a declaration from this Court regarding the enforceability of the
27   PIIA provisions cited herein. He requires such a declaration because Cisco has, through its threats to
28   Dr. Chung and his employer (via letters sent to him by counsel for Cisco on September 19, 2019 and
                                                       -5-
                                DEFENDANT WILSON CHUNG’S COUNTERCLAIMS
            Case 4:19-cv-07562-PJH Document 129 Filed 08/19/20 Page 6 of 8



 1   October 11, 2019) and the allegations of violations of the PIIA in the Second Amended Complaint
 2   (Paragraphs 94-95) attempted to prevent him from working for Poly and / or any subsequent
 3   employer. Absent a declaration, Dr. Chung will not be certain as to his right to work for a Cisco
 4   competitor.
 5                                        FIRST CAUSE OF ACTION
 6                                             (Declaratory Relief)
 7           23.      Dr. Chung incorporates all the paragraphs above as though fully set forth herein.
 8           24.      An actual controversy has arisen regarding the validity of certain provisions of the
 9   Proprietary Information and Inventions Agreement between Cisco and Dr. Chung.
10           25.      Specifically, Cisco has asserted that Dr. Chung has violated the PIAA and demanded
11   that Poly not employ him as a result. It has also alleged that Dr. Chung’s supposed violations of the
12   PIAA support the claims asserted by Cisco in this lawsuit.
13           26.      Dr. Chung, on the other hand, believes that he is entitled to his “ideas” and “know
14   how” and that he is, therefore, free to use his ideas and know-how without the open threat from Cisco
15   that it will sue him for breach of the PIIA. Similarly, Dr. Chung requires a declaration that he is
16   entitled to share his compensation information despite the fact that the PIIA, on its face, prohibits him
17   from doing so.
18           27.      Declaratory relief is necessary and proper so that Dr. Chung can resolve his rights and
19   duties relating to the PIIA.
20                                           SECOND CAUSE OF ACTION
21                            (Violation of Cal. Bus. & Prof. Code § 17200 et seq.)
22           28.      Dr. Chung incorporates all the paragraphs above as though fully set forth herein.
23           29.      Cisco’s use of its PIIA as a de facto non-compete agreement, as alleged herein,
24   violates California Business & Professions Code § 16600 and constitutes unfair competition in
25   violation of the Unfair Competition Law. See California Business & Professions Code § 17200 et
26   seq.
27

28
                                                          -6-
                                 DEFENDANT WILSON CHUNG’S COUNTERCLAIMS
           Case 4:19-cv-07562-PJH Document 129 Filed 08/19/20 Page 7 of 8



 1             30.   Cisco’s unfair competition has injured and will continue to injure employees, like
 2   Dr. Chung, who have a desire to leave their employment at Cisco and work for one of Cisco’s
 3   competitors or in a field in which Cisco competes.
 4             31.   Upon information and belief, even though the non-compete provisions in the PIIA are
 5   unenforceable, Cisco has utilized them, and continues to utilize them, in an attempt to restrict
 6   Dr. Chung’s mobility as an employee. On information and belief, Cisco maintains similar non-
 7   competition provisions as a scheme and device to restrain the employment opportunities of its
 8   employees within the State of California. Cisco also utilizes the non-competition provisions to
 9   prevent competing companies or employers from hiring Cisco’s former employees to work in the
10   State of California, and from lawfully soliciting and transacting business in competition with Cisco
11   within the State of California.
12             32.   The foregoing acts of Cisco as alleged herein produce an unfair competitive advantage
13   and economic profits and other benefits to Cisco at the expense of Dr. Chung and Cisco’s employees,
14   former employees, and other competing companies or employers such as Poly and the People of
15   California.
16             33.   The unfair practices described herein are, by their very nature, fraudulent and self-
17   concealing and as such, the persons or entities affected either do not discover that they have been
18   victimized or, by the nature of the Cisco’s actions, are deterred from taking action on their own
19   behalf.
20             34.   Unless enjoined by this Court, Cisco will continue to engage in the foregoing unfair
21   business practices. Dr. Chung, therefore, requests an order enjoining Cisco from engaging in the
22   unfair business practices described herein.
23             35.   Dr. Chung brings this cause of action on behalf of the general public of the State of
24   California including, but not limited to, Cisco’s current and former California employees, and those
25   competitors of Cisco who do business within the State of California.
26                                              PRAYER FOR RELIEF
27   WHEREFORE, Dr. Chung respectfully requests that this Court enter judgment against Cisco as
28   follow:
                                                          -7-
                                DEFENDANT WILSON CHUNG’S COUNTERCLAIMS
          Case 4:19-cv-07562-PJH Document 129 Filed 08/19/20 Page 8 of 8



 1       A. A declaration that the provisions of the Proprietary Information and Inventions Agreement
 2          cited herein are unenforceable and void;
 3       B. Enjoins Cisco from enforcing the provisions of the PIIA which violate California law;
 4       C. Attorneys’ fees, costs, and expenses in this action; and
 5       D. An award of such and further relief as the Court deems just and proper.
 6   Date: August 19, 2020                        VENTURA HERSEY & MULLER, LLP
 7
                                                  By /s/
 8                                                   Daniel J. Muller
                                                     Attorneys For Defendant Wilson Chung
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -8-
                              DEFENDANT WILSON CHUNG’S COUNTERCLAIMS
